DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 12, 13, 22, 23, 25-28, 30-33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2021/0219268, hereinafter “Li”) and further in view of Tiirola et al. (US 2022/0015143, hereinafter “Tiirola”).
For claims 9, 22, 27 and 32, Li discloses A method for wireless communication implemented by a first user equipment (UE), comprising: 
identifying that a second UE has reserved a shared radio frequency spectrum band for sidelink communications (sensing a resource usage by decoding a sidelink control information (SCI) for scheduled or reserved or pre-empted resources; see Li par. 0134; the UEs and schedulers or scheduler candidates are configured with shared or dedicated resource pools; see Li par. 0369 and Fig. 25A) in a channel occupancy time (At step 3, the vehicle UE may further sense the channel on the selected sidelink resource, e.g., sense the channel occupancy; see Li par. 0255); 
receiving a feedback message transmitted by a third UE acknowledging receipt of a transmission of first sidelink data from the second UE (As shown in FIG. 15A, a receiving UE may initiate a unicast by sending a SA SCI for requesting or reserving a data transmission, or pulling data. With BWP1, a data requesting or reserving SA SCI (e.g., SCI1 r) optionally with a AGC signal (e.g., AGC r) from the receiving UE is allocated in the control region of the first slot (e.g., SL 1), the data is then transmitted in the second slot (e.g., SL 2), e.g., on NR-PSSCH1, with optional AGC signal (e.g., AGC t) and optional SCI (e.g., sen t) associated with the data for decoding. The receiving UE's HARQ ACK feedback may be at the end of slot SL2, or in slot 3 which may be indicated in the first SA SCI (e.g. SCI1 r); see Li par. 0413); 
identifying resources reserved for a retransmission of the first sidelink data from the second UE to the third UE (With BWP2, a data requesting or reserving SA SCI (e.g. SCI2 r) optionally with a AGC signal (e.g., AGC r) from the receiving UE is allocated in the control region of the first slot (e.g., SL 1), the data is transmitted in the same slot, e.g., on NR-PSSCH2, with optional AGC signal (e.g. AGC t) and optional SCI (e.g. SCI2 t) associated with the data for decoding. The receiving UE's HARQ NACK feedback
may be at the beginning of the second slot (e.g., SL2) and the retransmission on NR-PSSCH2 is in the same slot (e.g. SL2), which may also be indicated in the SA SCI (e.g. SCI2 r). This is an example of resource allocation or scheduling for a low latency short data transmission; see Li par. 0413); 
initiating a listen-before-talk procedure to gain access to the identified resources for at least one interval of the channel occupancy time (For shared resource pool or resources, the UE may conduct accessing resource sensing before transmitting its data at the selected resources to avoid a possible collision with other UE's transmission at the same selected resources , for example, using Listen-Before-Talk (LBT) which is based on a very short measuring window of, e.g., energy based SL-RSSI measurement; see Li par. 0428, 0431); and 
transmitting, based at least in part on a result of the listen-before-talk procedure (At step 9, if the resource is sensed available over the selected resources, move to step 12 to transmit the data; otherwise, move to step 10 for back off; see Li par. 0433), second sidelink data to a fourth UE on the identified resources based at least in part on receiving the feedback message (At step 4A, V2X communications on sidelink: the vehicle UE communicates with the Other UEs on sidelink using the resource(s) selected by itself; see Li par. 0374 and Fig. 25A).
Li does not explicitly disclose the channel occupancy time spanning a plurality of contiguous time intervals. Tiirola discloses the channel occupancy time spanning a plurality of contiguous time intervals ( It is to be noted that due to the LBT, the starting time of a COT depends on the success of the performed LBT. Hence time interval between the starting times of consecutive COTs (of the same link and link direction) may vary. The ending of the COT depends on the scheduling determined by the scheduling node provided that the maximum COT allocation or the end of corresponding block of portions is not violated; see Tiirola par. 0061, 0071). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Tiirola's arrangement in Li's invention to provide improved latency performance without increasing overhead of frequent channel access procedures unreasonably (see Tiirola par. 0069).
Specifically for claim 22, Li discloses An apparatus for wireless communication at a first user equipment (UE), comprising: a processor; and memory coupled with the processor, wherein the memory comprises instructions executable by the processor to cause the apparatus to: (FIG. 1F is a block diagram of an example apparatus or device WTRU 102 that may be configured for wireless communications and operations in accordance with the systems, methods, and apparatuses described herein, such as a WTRU 102 of FIG. 1A, 1B, 1C, 1D, or 1E. As shown in FIG. 1F, the example WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad/indicators 128, non-removable memory 130, removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and other peripherals 138; see Li par. 0099). 
Specifically for claim 32, Li discloses A non-transitory computer-readable medium storing code for wireless communication at a first user equipment (UE), the code comprising instructions executable by a processor to: (all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions, when executed by a processor, such as processors 118 or 91, cause the processor to perform and/or implement the systems, methods and processes described herein; see Li par. 0115).
For claims 10, 23, 28 and 33. Li discloses The method of claim 9, further comprising: receiving control information indicating that the resources reserved for the retransmission are released upon the third UE acknowledging receipt of the transmission of the first sidelink data (At step 14, the UE checks if there is any reserved transmission, e.g., repetition, retransmission or a new transmission for periodic data. If not, move to step 18 to stop sensing or to step 1 to start over sensing again (not shown in the figure) depending on the operation mode indicated by the higher layer; otherwise, move to step 15 to check if the reserved resources are pre-empted or not. At step 15, the UE checks if there is any preemption indication (e.g., broadcasted by a UE, who has pre-empted the reserved resources, at the pre-emption monitoring occasions as configured via RRC or Slk-RRC. If there is no pre-emption indication, e.g. indicated by a SCI at a pre-emption monitoring occasion or scheduling monitoring occasion, the UE moves to step 16 to check if any reservation has been made; otherwise with the reserved resource pre-empted, the UE moves to step 3 to re-sense the available resources with its sensing window; see Li par. 0439-0440; see Fig. 25A for third UE shown as Other UEs).
For claims 12, 25, 30 and 35, Li discloses The method of claim 10, wherein the control information further indicates that the first UE is eligible to transmit using the identified resources for the at least one interval of the channel occupancy time (The NR-CR indicates the channel occupancy made by a transmitting UE. It may be calculated as the amount of sub-channels or PRBs that a transmitting UE occupies during a period of SCB slots. This time interval can include past and future Sx slots if resources have been reserved by a transmitting UE. NR-CBR interval and NR CB interval are exemplified in FIG. 28; see Li par. 0465).
For claims 13, 26, 31 and 36, Li discloses The method of claim 10, wherein the control information comprises sidelink control information or downlink control information (Sidelink resource pool allocation or configuration in frequency and time may also be dynamically indicated with Downlink Control Information (DCI) over Uu with network control (e.g. gNB or eNB managed resource allocation), or dynamically indicated with Sidelink Control Information (SCI) over sidelink (PCS) interface without network control (e.g. UE managed resource allocation); see Li par. 0171).
Allowable Subject Matter
Claims 11, 24, 29 and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415